Citation Nr: 0015358	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-00 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for a dental injury, 
claimed as due to trauma, for treatment purposes.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran has active military service from March 1943 to 
October 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an August 1998 rating 
decision, in which the RO denied the veteran's claims of 
service connection for bilateral hearing loss and a for a 
dental injury claimed as due to trauma.  The veteran filed an 
NOD in September 1998, and the RO issued an SOC that same 
month.  The veteran filed a substantive appeal in October 
1998.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Competent medical evidence has not been submitted 
demonstrating that the veteran currently suffers from a 
hearing disability or a dental disability.  


CONCLUSION OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran has not submitted a well-grounded claim of 
service connection for a dental injury due to trauma.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects, 
that during an induction medical examination, the date of 
which is not indicated, whispered voice testing revealed a 
score of 15/15 for both the right and left ears.  The veteran 
was also noted to have missing natural teeth on the right at 
#1, #8, and #16; and a restorable carious tooth, also on the 
right at #15.  On the left, missing natural teeth were found 
at #1, #8, and #16.  No oral defects were found, although 
remediable dental defects were noted as being present.  

During the course of the veteran's active duty, he underwent 
treatment for his teeth in June and July 1943, November and 
December 1943, and October 1944.  During a June 1943 
examination, missing natural teeth were reported at the upper 
right and left, #2 and #8; and lower right and left at #16.  
The veteran was also found to have a restorable carious tooth 
at the lower right, #15.  In July 1943, the veteran was noted 
to have been treated for, "CA R 15 LO".  The treatment was 
identified as, "OA Cl II-IV".  During a November 1943 
examination, missing natural teeth were reported at the upper 
right and left, #1 and #8; and the lower left, #16.  The 
veteran was also found to have restorable carious teeth at 
the upper right and left, #2; and lower right, #14.  
Following the examination, the veteran was noted to have been 
treated for "C-R-2" and "C-LO2".  In December 1943, he was 
noted to have been treated for "Car R 14 o".  In October 
1944, the veteran was noted to have been examined, but there 
was no reporting of missing natural teeth or restorable 
carious teeth.  Treatment consisted of "CR PR/X".  

During a separation medical examination in October 1945, the 
veteran was noted to have a missing natural tooth at the 
upper right, #8.  There were no mouth or gum abnormalities 
reported, or dental prosthesis/serviceability.  Furthermore, 
the veteran did not report having received any dental trauma 
during the course of his active service.  

Thereafter, in December 1954, a VA Form 10-2731 (Request for 
Administrative and Adjudicative Action) from the Chief of 
Dental Services reflected a request for service connection 
for dental outpatient treatment.  Later that month, the RO 
submitted a VA Form 3101 (Request for Army Information) to 
the Adjutant General's Office.  The Form 3101 noted the 
alleged disease or injury as "Dental treatment reported '44 
in Fogga, Italy".  In a January 1955 dental rating action, 
teeth #7, #10, and #30 were established as service connected.  
These teeth were noted as restorable caries and having been 
filled in service.  

Subsequently, in March 1988, the veteran was awarded non-
service-connected disability pension.  A VA Form 21-8416 
(Request for Information Concerning Medical, Legal, or Other 
Expenses), dated in April 1990, noted that the veteran had 
received a number of dental treatments, although the type of 
treatment received was not identified.  Dental work was also 
noted in a VA Form 21-8416, dated in March 1991.  

In June 1998, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he filed claims for service connection for bilateral 
hearing loss and "Loss of Molars".  

In August 1998, the RO received medical records from the VA 
Medical Center (VAMC) in Charleston, dated from March to 
August 1998.  In particular, a VA Form 10-1415 (Medical 
Record Problem List), dated in October 1996, noted a decrease 
in the veteran's hearing.  No other postservice clinical 
evidence with respect to hearing loss or dental treatment is 
of record.  

In January 1999, the veteran submitted a letter to the RO, 
dated that same month.  He reported that, with respect to his 
hearing, he should qualify for a hearing aid, on the basis 
that he was a veteran of World War II, he was 77 years of 
age, had to his credit 14 battle campaigns, and 69 percent of 
his unit (775th Bomb Squadron (H), 15th Air Force) were either 
killed or taken prisoner.  

II.  Analysis

The present appeal arises from original claims for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Regulatory criteria provide 
that impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

With regard to dental conditions, each missing or defective 
tooth and each disease of the investing tissues will be 
considered separately, and service connection will be granted 
for disease or injury of individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e).  
Replaceable missing teeth are not disabling conditions, and 
may be considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149.  The significance of a 
finding that a dental condition is due to in-service trauma 
is that the veteran may be authorized to receive any VA 
dental care indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 C.F.R. § 17.161(c) (formerly § 17.123(c)), 
commonly referred to as Class II(a) eligibility.  For the 
purposes of determining whether a veteran has Class II(a) 
eligibility for dental care under 38 C.F.R. § 17.161(c), the 
term "service trauma" does not include the intended effects 
of treatment provided during the veteran's military service, 
including tooth extraction.  See VAOPGCPREC 5-97, 62 Fed. 
Reg. 15566 (1997).  

Further, applicable regulation provides that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149.  In addition, those 
having a service-connected compensable dental disability or 
condition are considered to be eligible for "Class I," 
treatment, and may be authorized any dental treatment 
indicated as reasonably necessary to maintain oral health and 
masticatory function. There is no time limitation for making 
application for treatment, and no restriction as to the 
number of repeat episodes of treatment.  38 C.F.R. § 
17.161(a) (1999).

For Class II dental treatment, defined as being available to 
those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, the veteran 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if application 
for treatment is made within one year after such discharge or 
release.  38 C.F.R. § 17.161(b) (1999).  If a dental 
condition is due to in-service trauma, the veteran is 
entitled to VA outpatient dental treatment (for the specific 
dental condition due to trauma) as often as may be found 
necessary, regardless of when an application for such 
treatment is filed.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. 
§ 17.161(c) (1999).

Following a review of the evidence of record and applicable 
regulations, the Board finds that the veteran has not 
submitted well-grounded claims.  In reaching this conclusion, 
with respect to bilateral hearing loss, we observe that the 
veteran's service medical records do not reflect findings or 
treatment for loss of hearing.  Whispered voice tests were 
reported normal during a separation medical examination in 
October 1945.  After service, the veteran filed his claim for 
service connection for hearing loss in June 1998, more than 
52 years following his separation from service.  The only 
postservice medical evidence of record with respect to 
hearing loss is an October 1996 VA medical problem list, 
which reported that the veteran's hearing had decreased.  No 
other competent medical evidence, such as audiological tests 
or clinical examination reports, has been submitted 
reflecting that the veteran suffers from hearing loss.  

With respect to the veteran's claim for "loss of molars", 
we note that a January 1955 dental rating action service 
connected the veteran for teeth #7, #10, and #30.  Therefore, 
our analysis concerns only those remaining teeth not service 
connected.  As the service medical records reflect, the 
veteran was not reported to have incurred dental trauma while 
in service.  Furthermore, he has presented no postservice 
medical evidence of dental treatment other than listing, in 
VA Form 21-8416's, various dates of dental treatment, and 
that he underwent root canal surgery.  The record is 
therefore devoid of competent medical evidence reflecting any 
current dental condition associated with the veteran's 
claimed loss of his molars.  

The Board thus concludes, given the lack of any documented 
findings or treatment in service for hearing loss or dental 
trauma, as well as the lack of postservice evidence of 
hearing or dental disabilities, that the veteran does not 
satisfy the threshold requirement for a well-grounded claim 
as set forth by the Court in Caluza, supra; there has not 
been a showing of a medical diagnosis of a current 
disability, and, in the absence of that element, the nexus 
issue does not even arise.  As the Court has noted elsewhere, 
"in the absence of proof of a present disability, there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992).  Since the medical evidence does not currently 
show the presence of a bilateral hearing disability or dental 
injury due to service trauma, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for those 
claimed disabilities, as imposed by 38 U.S.C.A. § 5107(a).  

Furthermore, the medical evidence of record does not support 
a finding that any hearing loss was manifested to a 
compensable degree within the one-year presumption period 
following service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran has asserted that he suffers from bilateral 
hearing loss and a "Loss of Molars", and that, as such, 
these claimed disorders are related to service.  While the 
Board does not doubt the sincerity of the veteran's 
contentions in this regard, our decision as to the existence 
of a disability and its medical causation must be based upon 
competent medical testimony or documentation.  In a claim of 
service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability is related to a period of active military 
service.  Competent medical evidence has not been presented 
establishing that the veteran suffers from hearing or dental 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, Montgomery v. 
Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

The Board further notes that the veteran's military 
occupational specialty was noted on his WD AGO 53-55 
(Enlisted Record and Report of Separation) as that of "clerk 
typist".  He has reported that he served in 14 battle 
campaigns, although he has not contended that his claimed 
hearing loss or loss of molars resulted from combat with the 
enemy.  Under 38 U.S.C. § 1154(b) (see also 38 C.F.R. 
§ 3.304(d)), the Secretary is required to accept as 
sufficient proof of service connection satisfactory lay or 
other evidence, with respect to an injury or disease claimed 
to have been incurred during combat, even in the absence of 
official records to corroborate incurrence of the claimed 
injury or disease, provided that the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, and to resolve every reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1999).

The Court has held that "[s]ection 1154(b) necessarily 
focuses upon past combat service and, for this reason, it 
does not constitute a substitute for evidence of current 
disability, causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service."  Kessel v. West, 13 
Vet.App. 9, 17 (1999) (emphasis in original).  Thus, even 
assuming the applicability of 38 U.S.C.A. § 1154(b), the 
veteran has failed to submit evidence of a current hearing or 
dental disability, and as such his claim would still fail.  
See Wade v. West, 11 Vet.App. 302, 305-6 (1998).  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for bilateral hearing loss and dental injury due to 
trauma, regardless of the fact that he currently is not shown 
to be suffering from disabilities that may be service-
connected.  Such evidence would need to show, through 
competent medical evidence, a current disability or 
disabilities, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.  

In the absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for bilateral hearing loss and dental injury due 
to trauma, must be denied.  See Epps v. Gober, supra.


ORDER

1. Entitlement to service connection for bilateral hearing 
loss is denied.  

2. Entitlement to service connection for a dental injury, 
claimed as due to trauma, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

